               Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                       §
   BRAZOS LICENSING AND                              §
   DEVELOPMENT,                                      §         CIVIL ACTION NO. 6:20-cv-485
                                                     §
             Plaintiff,                              §           JURY TRIAL DEMANDED
                                                     §
   v.                                                §
                                                     §
   DELL TECHNOLOGIES INC., DELL                      §
   INC., EMC CORPORATION, AND                        §
   VMWARE, INC.                                      §
                                                     §
             Defendants.
                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against Dell

Technologies Inc., Dell Inc., EMC Corporation, and VMWare, Inc. (collectively, “Defendants”)

and alleges:

                                        NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                               THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, defendant Dell Technologies Inc. (“Dell”) is a Delaware

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682.




                                                      1
             Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 2 of 14




       4.      On information and belief, defendant Dell Inc. is a Delaware corporation with a

principal place of business at One Dell Way, Round Rock, Texas 78682. Dell Inc. is wholly owned

by its corporate parent, Dell.

       5.      On information and belief, defendant EMC Corporation (“EMC”) is a

Massachusetts corporation with a principal place of business at One Dell Way, Round Rock, Texas

78682. EMC Corporation is wholly owned by its corporate parent, Dell Technologies Inc.

       6.      Upon information and belief, VMware, Inc. (“VMWare”) is a Delaware corporation

with two established places of business in this District, including two in Austin, Texas with over

700 employees.

       7.      Upon information and belief, VMWare was acquired by EMC in 2004 and

conducted an initial public offering of Class A common stock in August 2007. On or around

September 2016, Dell acquired by EMC. As a result, EMC became a wholly-owned subsidiary of

Dell, and VMWare became an indirectly-held, majority-owned subsidiary of Dell. Under the rules

of the New York Stock Exchange, VMWare is a controlled company. As of January 31, 2020, Dell

controlled approximately 80.9% of VMWare’s outstanding common stock, including 31 million

shares of its Class A common stock and all of it Class B common stock.

                                 JURISDICTION AND VENUE
       8.      This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

       9.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       10.     This Court has specific and general personal jurisdiction over each defendant

pursuant to due process and/or the Texas Long Arm Statute, because each defendant has committed



                                                   2
             Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 3 of 14




acts giving rise to this action within Texas and within this judicial district. The Court’s exercise of

jurisdiction over each defendant would not offend traditional notions of fair play and substantial

justice because each defendant has established minimum contacts with the forum. For example,

on information and belief, each defendant has committed acts of infringement in this judicial

district, by among other things, selling and offering for sale products that infringe the asserted

patent, directly or through intermediaries, as alleged herein.

       11.     Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). Each defendant has established places of business in the Western District of Texas.

Each defendant is registered to do business in Texas. Upon information and belief, each defendant

has transacted business in this District and has committed acts of infringement in this District.

                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 7,636,309

       12.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       13.     On December 22, 2009, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,636,309 (“the ‘309 Patent”), entitled “Multi-Path Routing Using

Intra-Flow Splitting.” A true and correct copy of the ‘309 Patent is attached as Exhibit A to this

Complaint.

       14.     Brazos is the owner of all rights, title, and interest in and to the ‘309 Patent,

including the right to assert all causes of action arising under the ‘309 Patent and the right to any

remedies for the infringement of the ‘309 Patent.

       15.     Defendants make, use, sell, offer for sale, import, and/or distribute in the United

States, including within this judicial district, products such as, but not limited to, cloud-related

solutions, including but not limited to, devices incorporating VMware’s VeloCloud solutions and


                                                      3
             Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 4 of 14




SD-WAN software, such as Dell EMC SD-WAN Edge 600 series products (collectively, the

“Accused Products”).




https://www.dell.com/learn/us/en/15/solutions/vmware-vcloud




https://www.delltechnologies.com/en-us/networking/sd-wan-solution/index.htm

       16.     The Accused Products have a variety of features and capabilities including

Dynamic Multipath Optimization (DMPO) technology. VMware SD-WAN processing of traffic

flows at a node in a network can provide packet level redirection. This allows one or multiple

physical WAN links to be abstracted and virtualized packet-by-packet. Path selection and

remediation techniques can be applied in virtually real-time. Dynamic load-sharing maintains end-


                                                    4
             Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 5 of 14




customer application performance quality, regardless of the reliability or consistency of the

individual physical link.




https://www.velocloud.com/content/dam/digitalmarketing/velocloud/en/documents/case-study-
dell-emc.pdf




https://technologyleadership.academy/wp-content/uploads/2019/08/SDWAN-velocloud-benefits-
DynamicMultipathOptimization.pdf

       17.     DMPO can perform continuous, uni-directional measurements of performance

metrics (for example, loss, latency, and jitter) of every packet obtained from multiple flows on




                                                  5
           Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 6 of 14




every tunnel between any two DMPO endpoints, VeloCloud Edge (VCE), or VeloCloud Gateway

(VCG).




https://technologyleadership.academy/wp-content/uploads/2019/08/SDWAN-velocloud-benefits-
DynamicMultipathOptimization.pdf




https://technologyleadership.academy/wp-content/uploads/2019/08/SDWAN-velocloud-benefits-
DynamicMultipathOptimization.pdf



                                              6
             Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 7 of 14




       18.     The Accused Products perform splitting traffic flows using application-aware per-

packet steering based on Business Policy configurations and real-time conditions to route the

packets on the best available path. Packets of multiple applications may be steered on a per-packet

basis onto one or more DMPO tunnels.




https://www.vmware.com/company/acquisitions/velocloud.html




https://www.velocloud.com/products/features




https://www.velocloud.com/content/dam/digitalmarketing/velocloud/en/documents/solution-
overview-service-providers.pdf




                                                   7
             Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 8 of 14




https://technologyleadership.academy/wp-content/uploads/2019/08/SDWAN-velocloud-benefits-
DynamicMultipathOptimization.pdf




https://technologyleadership.academy/wp-content/uploads/2019/08/SDWAN-velocloud-benefits-
DynamicMultipathOptimization.pdf

       19.    The Accused Products can provide a branch networking solution that combines the

economics and flexibility of multiple WAN transports. Packets belonging to multiple flows can be



                                                  8
            Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 9 of 14




received through multiple branches. The packets can be combined and steered on a per-packet

basis on different DMPO tunnels.




https://www.velocloud.com/content/dam/digitalmarketing/velocloud/en/documents/solution-
overview-service-providers.pdf




https://technologyleadership.academy/wp-content/uploads/2019/08/SDWAN-velocloud-benefits-
DynamicMultipathOptimization.pdf



                                               9
             Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 10 of 14




       20.     The Accused Products can perform per-packet load balancing to maintain even

traffic flow through the branches of the network. Per-packet link steering can be performed

automatically based on measured performance metrics, intelligent application learning, the

business priority of the application, and link cost.




https://technologyleadership.academy/wp-content/uploads/2019/08/SDWAN-velocloud-benefits-
DynamicMultipathOptimization.pdf




https://www.velocloud.com/products/features
       21.     The Accused Products can perform per-packet load-balancing of packets belonging

to a traffic flow across all available paths to the destination. On information and belief, the Accused

Products use a split ratio vector in the manner claimed. For example, they take into account the

real-time WAN performance, such as which paths are in use, automatically decide which paths




                                                       10
              Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 11 of 14




should be used for the flow, and then perform resequencing at the destination to ensure the packets

reach the destination in a sequential manner.




https://blogs.vmware.com/velocloud/2018/08/02/healthcare-technology-part-3-why-providers-
say-i-gotta-have-sd-wan/

        22.     In view of preceding paragraphs, each and every element of at least claim 1 of the

‘309 Patent is found in the Accused Products.

        23.     Defendants continue to directly infringe at least one claim of the ‘309 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

and/or distributing the Accused Products in the United States, including within this judicial district,

without the authority of Brazos.

        24.     Defendants have received notice and actual or constructive knowledge of the ‘309

Patent since at least the date of service of this Complaint.

       25.      Since at least the date of service of this Complaint, through its actions, Defendants

have actively induced product makers, distributors, retailers, and/or end users of the Accused

Products to infringe the ‘309 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating manuals,




                                                      11
             Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 12 of 14




and other instructions on how to implement and configure the Accused Products. Examples of

such advertising, promoting, and/or instructing include the documents at:

   •   https://www.dell.com/learn/us/en/15/solutions/vmware-vcloud

   •   https://www.delltechnologies.com/en-us/networking/sd-wan-solution/index.htm

   •   https://www.dell.com/en-us/work/shop/povw/sd-wan-edge-600

   •   https://www.velocloud.com/content/dam/digitalmarketing/velocloud/en/documents/case
       -study-dell-emc.pdf

   •   https://technologyleadership.academy/wp-content/uploads/2019/08/SDWAN-velocloud-
       benefits-DynamicMultipathOptimization.pdf

   •   https://www.vmware.com/company/acquisitions/velocloud.html

   •   https://www.velocloud.com/products/features

   •   https://www.velocloud.com/content/dam/digitalmarketing/velocloud/en/documents/solut
       ion-overview-service-providers.pdf

   •   https://blogs.vmware.com/velocloud/2018/08/02/healthcare-technology-part-3-why-
       providers-say-i-gotta-have-sd-wan/

       26.     Since at least the date of service of this Complaint, through its actions, Defendants

have contributed to the infringement of the ‘309 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ‘309 Patent. The Accused Products are

especially made or adapted for infringing the ‘309 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ‘309 Patent.

                                            JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.




                                                     12
             Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 13 of 14




                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Defendants infringe one or more claims of the ‘309 Patent

literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Defendants have induced infringement and continue to induce

infringement of one or more claims of the ‘309 Patent;

       (C)     Enter judgment that Defendants have contributed to and continue to contribute to

the infringement of one or more claims of the ‘309 Patent;

       (D)     Award Brazos damages, to be paid by Defendants in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Defendants of the ‘309 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)     Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




Dated: June 2, 2020                            Respectfully submitted,

                                              /s/ James L. Etheridge
                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296


                                                      13
Case 6:20-cv-00485 Document 1 Filed 06/02/20 Page 14 of 14




                          ETHERIDGE LAW GROUP, PLLC
                          2600 E. Southlake Blvd., Suite 120 / 324
                          Southlake, Texas 76092
                          Telephone: (817) 470-7249
                          Facsimile: (817) 887-5950
                          Jim@EtheridgeLaw.com
                          Ryan@EtheridgeLaw.com
                          Travis@EtheridgeLaw.com


                          COUNSEL FOR PLAINTIFF




                                14
